FILED
                           NOT FOR PUBLICATION                              JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LUIS ALBERTO GONZALEZ-                           No. 12-71861
MARQUEZ,
                                                 BIA No. A-044-371-754
             Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

             Respondent.


                      On Petition to Review a Decision of the
                          Board of Immigration Appeals

                     Argued and Submitted December 3, 2013
                            San Francisco, California

Before: GOULD and PAEZ, Circuit Judges, and HUFF, District Judge.**

       Petitioner Luis Alberto Gonzalez-Marquez seeks review of the Board of

Immigration Appeals’ (BIA) decision dismissing his appeal of the Immigration




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable Marilyn L. Huff, United States District Judge for the
Southern District of California, sitting by designation.
Judge’s order of removal. We have jurisdiction pursuant to 8 U.S.C. §§

1252(a)(1), (a)(2)(D), (b)(5).

      The facts are not disputed.1 The appeal raises a question of law, which we

review de novo. Solis-Espinoza v. Gonzales, 401 F.3d 1090, 1092 (9th Cir. 2005).

      We conclude that the BIA erred by rejecting Petitioner’s claim of derivative

citizenship as a “child legitimated under the law of the child’s residence or

domicile” for the purposes of 8 U.S.C. § 1101(c)(1). Section 1431(a) does not

expressly require a blood relationship to the citizen parent (here, Jesus Javier

Gonzalez Hernandez; hereinafter Mr. Gonzalez). Cf. Solis-Espinoza, 401 F.3d at

1094 (contrasting 8 U.S.C. § 1401(g) with § 1409); Scales v. INS, 232 F.3d 1159,

1164-66 (9th Cir. 2000) (declining to add requirements to § 1401(g)).

      In 1991, when Petitioner was four, Mr. Gonzalez and Petitioner’s mother

complied with the formal procedure of “recognition” as set forth in the Mexican

State of Chihuahua’s Civil Code. The amended birth certificate lists Mr. Gonzalez

as Petitioner’s father and was officially recorded in the Civil Registry. The

      1
        We reject the Government’s suggestion that further proceedings are
necessary to consider the “legal and physical custody” element of § 1431. The
Government stipulated to the underlying facts, declined the opportunity to question
Petitioner’s mother, and limited its case to the legal issue. Moreover, there is no
indication in the record that the Petitioner did not reside with his family when they
entered the United States in 1994. See Chau v. INS, 247 F.3d 1026, 1029 n.5 (9th
Cir. 2001).

                                           2
Petitioner’s expert and the Government’s expert agree that the Petitioner was

legitimated as Mr. Gonzalez’s son pursuant to Chihuahua law. We hold that the

recognition procedure is consistent with § 1101(c)(1), which refers to and honors

concepts of family law from foreign countries. We conclude that the filial

connection created by Chihuahua’s recognition process “amply satisfies the letter

and spirit of the statute.” Rios v. Civiletti, 571 F. Supp. 218, 222 (D.P.R. 1983).

Petitioner enjoys the right to inherit from Mr. Gonzalez; and Mr. Gonzalez

undertook the legal obligation to raise Petitioner as if he were his biological or

adopted son. “In every practical sense,” Petitioner is the “child” of a citizen parent.

Solis-Espinoza, 401 F.3d at 1094.

      For the above reasons, we conclude that Petitioner is a United States citizen

by virtue of Mr. Gonzalez’s naturalization.

      PETITION GRANTED; REVERSED AND REMANDED.




                                           3